Name: Commission Regulation (EEC) No 2715/90 of 21 September 1990 laying down specific provisions concerning export refunds in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  Europe;  international trade
 Date Published: nan

 No L 258/26 Official Journal of the European Communities 22. 9. 90 COMMISSION REGULATION (EEC) No 2715/90 of 21 September 1990 laying down specific provisions concerning export refunds in the beef and veal sector HAS ADOPTED THIS REGULATION : Article 1 The fact that no refund has been fixed on export of the products falling with CN codes 0102 10 00 and 1602 50 90 to the German Democratic Republic, the rate of which is lower than the lowest rate fixed for other destinations, shall not be taken into account for the purposes of determining the lowest rate of refund within the meaning of Article 20 of Commission Regulation (EEC) No 3665/87 (*) or applying Articles 4 (7) and 5 (3) of Council Regulation (EEC) No 565/80 f). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 17 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 18 (6) thereof, Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular Article 6 (3) thereof, Whereas, in accordance with Commission Regulation (EEC) No 1309/90 of 18 May 1990 fixing the export refunds on beef and veal (*) it has been decided not to fix any refund on products exported to the German Democ ­ ratic Republic ; whereas the fact that no refund has been fixed should not be taken into account for the purposes of determining the lowest rate of the refund granted in the case of export of pure bred breeding animals and of certain prepared and preserved meat other than uncooked to other destinations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1990. For the Commission Ray MAC SHARRY Member of the Commission o OJ No L 148 , 28. 6. 1968, p. 24. 0 OJ No L 61 , 4. 3. 1989, p. 43. 0 OJ No L 156, 4. 7. 1968, p. 2. (4) OJ No L 61 , 5. 3 . 1977, p. 16. (*) OJ No L 129. 19 . 5. 1990, p. 21 . ( ¢) OJ No L 351 , 14. 12. 1987, p. 1 . O OJ No L 62, 7. 3. 1980, p. 5.